     Case 1:19-cv-00684-DAD-BAM Document 14 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN THOMAS,                                       No. 1:19-cv-00684-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   RALPH DIAZ, et al.,
                                                        (Doc. No. 13)
15                       Defendants.
16

17            Plaintiff John Thomas is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On March 9, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s motion for preliminary injunction be denied. (Doc. No. 11.) The

22   undersigned adopted those findings and recommendations on April 3, 2020. (Doc. No. 12.) On

23   May 7, 2020, the order adopting the findings and recommendations that had been served to

24   plaintiff’s mailing address of record were returned as “Undeliverable, Return to Sender.”1

25
     1
         Local Rule 183(b) provides that
26
                     [a] party appearing in propria persona shall keep the Court and
27                   opposing parties advised as to his or her current address. If mail
                     directed to a plaintiff in propria persona by the Clerk is returned by
28                   the U.S. Postal Service, and if such plaintiff fails to notify the Court
                                                         1
     Case 1:19-cv-00684-DAD-BAM Document 14 Filed 08/31/20 Page 2 of 2

 1          Consequently, on July 20, 2020, the magistrate judge issued findings and

 2   recommendations recommending dismissal of this action, without prejudice, due to plaintiff’s

 3   failure to prosecute. (Doc. No. 13.) Those findings and recommendations were also served on

 4   plaintiff and were again returned as “Undeliverable, Return to Sender.” The findings and

 5   recommendations contained notice that any objections thereto were to be filed within fourteen

 6   (14) days after service. (Id. at 3.) No objections have been filed to the July 20, 2020 findings and

 7   recommendations, and the deadline to do so has passed.

 8          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Local Rule 304, this

 9   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

10   court finds the findings and recommendations to be supported by the record and by proper

11   analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on July 20, 2020 (Doc. No. 13) are

14                  adopted in full;

15          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to prosecute;

16                  and

17          3.      The Clerk of the Court is directed to close this case.

18   IT IS SO ORDERED.
19
        Dated:     August 28, 2020
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25                  and opposing parties within sixty-three (63) days thereafter of a
                    current address, the Court may dismiss the action without prejudice
26                  for failure to prosecute.

27   The court notes that it has been over sixty-three days since the findings and recommendations
     were returned on May 7, 2020, and plaintiff has not notified the court of a change of his address
28   of record as is required.
                                                       2
